  

-Fiu:in't`hie informati`o_ir_"t_p-ide'n_tify`yrifir"casé`§ 5

   

Debtor1 Odelia E. Elie
First Name Middle Name i_ast Narne

  
        
 

Debtor 2

(Spouse if, Hling) First Narne Middle Name Last Name

  

 

United States Bankruptcy Court for the: D|STRiCT OF NEW |VlEXlCO

 

Case number
(if known)

 

|:| Check ifthis is an
amended filing

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 mrs

|f you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or

l you have Eeased personal property and the iease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever is earlier, uniess the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possiblel if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Parl:1 of Schedule D: Creditors Who Have C|airns Secured by Property (Officia| Form 1060), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedu!e C‘?
Ci'ed"'f°\"$ Santander Consumer USA l:l Surrender the property. l:l No
namef l:] Retain the property and redeem it.
l Retain the property and enter into a s YBS

D€SCH`PTI`OH Oi 2009 Honda Accorci 137,000 ReamrmaU-On Agreemen£

PTOP@FW miles _ l:l Retain the ro e and ex lain:
gecurmg debt Fair condition per kbb.com p p ny [ p ]

 

 

Cl'edii°l"$ US Bank Home Nlortgage l:l Surrencierthe property. l No
name: E Retain the property and redeem it.

ll Retain the property and enter into a l:l Yes
D€SCFiPiiOH Oi 4112 Ar|olane Ave. SW Reaffirmation Agreemeni.
property A|buquerque» NM 87121 l Retain the property and [exp|ain].'

Bernalillo County

securing debt: _
Value per zl||ow.com

Debtor's ex-husband has possession and
responsibility of the property

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired L.eases (Officia| Form ‘lOSG), fiii
in the information below. Do not list reai estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p}(2).

Describe your unexpired personal property leases \M|l the lease be assumed?
Otl`lcial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1
Software Copyright (c) 1996-2019 Best Case, Li_C -www.bestcase.com Best Case Bani<ruptcy

Case 19-11072-]7 Doc 5 Filed 05/03/19 Entered 05/03/19 10:50:50 Page 1 of 2

Debt0r1 Odeiia E. Elie

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

l..essor‘s name:
Description of leased
Properl:y:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor*s name:
Description of leased
Property:

wasn B@Iow

Case number rrrknown)

 

t'_`l No
l:l Yes
l:l No
l:l res
13 No
l:l Yes
[:l No
|:l Yes
l:l No
l:l Yes
l:l No
l:l Yes

l:lNo

l:l Yes

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an u

X lsi Odeiia E. Elie
Odelia E. Elie
Signature of Debtor‘l

Date llllay 1, 2019

Ofl“lciai For'rn 108

 

Signature ot Debtor 2

Date

 

Statement of intention for individuals Filing Under Chapter 7

Soitware Copyrignt (c) 1996-2019 Best Cese. LLC »www.bestcase.com

page 2

Best Case Bankruptcy

Case 19-11072-]7 Doc 5 Filed 05/03/19 Entered 05/03/19 10:50:50 Page 2 of 2

